DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following typographical errors: Page 36, lines 5-7, “caluculation” and “caluculated”;  Page 36, lines 8-9, “caluculated” and “caluculation”.  Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claims 1-6, 8, 9, and 11-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Banin et al (US 2011/0212561)
	Claims 1-3:  Banin teaches semiconductor nanocrystal comprising a core  and multiple shells (abstract).  Banin does not measure the self-absorption of the nanocrystals; however, Banin states that the nanostructures exhibit “high fluorescence quantum yield which remains very high even upon ligand exchange and transformation” (para. 0007) which is a definitive proof of low self-absorption.  Therefore, the nanoparticles of Banin inherently possess a self-absorption value of 0.35 or lower. 
	Claims 2-3:  The elements of the core are selected from the group 13-15 and of the shell are from group 12 and 16 (Banin, para. 0019-0031).
	Claim 4: The shell layer is represented by ZnS, ZnSe, ZnSe/ZnS (Banin, para. 0031)which meets the claimed formula (II) when y=z=0, x=z=0, and z=0, respectively.   
	Claim 5:  The shell is a graded shell layer, i.e. it comprises layers of the same semiconductor material wherein the boundaries of each layer is determined by the reversion of one semiconductor material to another (Banin, para. 0022).
	Claim 6:  Banin teaches a core-shell nanocrystal comprising two shell layers (para. 0031).
	Claim 8:  Banin teaches a method of making core/shell nanostructure comprising (1) preparing a core, (2) contacting the core in solution with a first cation and first anion 
	Claim 9:  The reaction is carried out at temperatures exceeding 200oC, in particular at 260oC (Banin, para. 0040)..
	Claim 11:  Banin teaches adding the first anion shell precursor and a second anion shell precursors sequentially (para. 0035-0036).
	Claims 12-13:  See claims 1-3 and 8 above.  The nanocrystal also includes an additional material being a matrix material (para. 0099).
	Claims 14-19:  Banin teaches the use of core-shell nanocrystals in electrooptical devices, photoelectric and biological devices (para. 0012 and 0044).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Banin et al..
	Claim 7: Banin teaches the claimed invention as discussed above.  Banin does not explicitly report the volume ratio between the shell and the core.  However, Banin teaches forming multiple shells over the core (para. 0061-0063).  Therefore, the volume ratio as claimed would have been obvious through routine experimentation.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA (Holly) LE whose telephone number is (571)272-1511.  The examiner can normally be reached on Monday to Friday, 10:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/HOA (Holly) LE/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        



September 30, 2021